Title: To Thomas Jefferson from Ellen Wayles Randolph, 26 July 1804
From: Randolph, Ellen Wayles
To: Jefferson, Thomas


               
                  
                     My Dear Grand Papa
                  
                  before 26 July 1804
               
               I have long wished to write to you. but would not untill I could do it myself. all the children are well except little Virginia she has been sick but is now much better adieu My Dear Grand Papa you must excuse the faults of this letter for it is the first I ever attempted to write and believe me to be your most affetionate Grand Daughter
               
                  
                     E. W Randolph
                  
               
            